Citation Nr: 1224523	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO. 05-04 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability, prior to June 16, 2003.

2. Entitlement to an initial disability rating in excess of 20 percent for a right ankle disability, from June 16, 2003.

(The issue of entitlement to payment for reimbursement of medical expenses associated with treatment by Halifax Medical Center on May 28, 2007 is addressed in a separate Board decision) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active military service from April 1986 to January 1990. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As noted in the prior Board remands, in February 2008 and February 2009, the Veteran's right ankle disability claim remained pending following the RO's grant of a 10 percent rating in an April 1991 rating decision (following a January 1991 Board remand and March 1990 rating decision wherein the RO granted service connection). The Board previously identified his claim for a higher rating for his right ankle disability as separate issues as stated on the title page. 


FINDINGS OF FACT

1. Prior to June 16, 2003, the Veteran's right ankle disability is manifested by marked limitation of motion, but not ankylosis. 

2. From June 16, 2003, the Veteran's right ankle disability is not manifested by ankylosis. 


CONCLUSIONS OF LAW

1. Prior to June 16, 2003, the criteria for an initial evaluation in of 20 percent, and no higher, for a right ankle disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2011).

2. From June 16, 2003, the criteria for an initial evaluation in excess of 20 percent for a right ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
This appeal arises from disagreement with the initial evaluations following the grant of service connection for a right ankle disability. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained. 38 U.S.C.A. § 5103A. VA has associated with the claims folder the service treatment records and reports of his post-service treatment. He was also afforded formal VA examinations, most recently in October 2009. Additionally, the development directed in the prior Board remands has been accomplished. The RO/AMC provided the requested legal notice in May 2008 and has associated medical records from the VA medical centers (VAMCs) in Daytona Beach and Gainesville, Florida.

Increased Rating Law

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).


Merits of the Claim
 
The RO initially granted the Veteran a noncompensable disability rating in a March 1990 rating decision, effective from January 5, 1990. In an April 1991 rating decision, the RO granted a disability rating of 10 percent, effective January 5, 1990. In an October 27, 2004 rating decision, the RO subsequently granted a 20 percent disability rating, effective from June 16, 2003. The Veteran contends that his current right ankle disability is more severe than indicated by the previously granted 10 percent rating, from January 5, 1990 until June 16, 2003, and his 20 percent rating from June 16, 2003. 

Under Diagnostic Code 5271, a 10 percent disability rating is for assignment for moderate limitation of ankle motion and a 20 percent evaluation for marked limitation of ankle motion. A 20 percent disability rating is the highest possible schedular rating under Diagnostic Code 5271. Higher disability ratings of 30 and 40 percent are possible under Diagnostic Code 5270 with evidence of ankylosis.

Normal motion of the ankle is described as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees. See 38 C.F.R. § 4.71, Plate II. 

The Board also has considered the potential application of related Diagnostic Codes. In that regard, the Board notes that in the Veteran's case, as the subsequent discussion will indicate, there are no findings of malunion of the os calcis or astragalus, or of ankylosis of the ankle joint. Accordingly, Diagnostic Codes 5270, 5272, and 5273, which require malunion or ankylosis, are not for application in this case; nor has the Veteran so contended.

Service treatment records generally document multiple treatments for the right ankle. The October 1989 medical board report included an assessment of changes of osteochondritis dissecans, most likely related to a traumatic episode sustained while on active duty. An examiner noted that the Veteran's ankle range of motion was dorsiflexion of 10 degrees and plantar flexion of 40 degrees, with no gross instability. The examiner noted a hint of crepitus with ankle motion and an antalgic gait. The examiner further noted that the Veteran's problems appeared to lead to early arthritis, with ostophytic changes scene on x-ray, but that at that time arthritis was mild The Veteran reported significant limitation, including to walking and running, stair climbing and standing. 

Following service, the Veteran received a VA examination in February 1990. An orthopedic examination report noted that external rotation of the right ankle elicited pain and that the right ankle appeared more prominent compared to the left ankle, but that there was no edema. An x-ray of the right ankle documented no fracture, dislocation or destructive bony lesion, as well as no soft tissue swelling or calcifications. 

The Veteran received another VA examination in July 1992. The Veteran reported discomfort and pain constantly. Although he reported being able to ambulate, he reported pain and discomfort and limping in favor of the right ankle. The July 1992 VA examiner found the ankle to not be swollen, but noted a non-tender soft tissue mass the size of a lemon surrounding the Achilles tendon. The examiner found the deformity and soft tissue swelling above it to feel like a soft lipoma or a large synovial ganglion. The examiner noted range of motion of dorsiflexion of 10 degrees and flexion of 30 degrees. The examiner diagnosed the Veteran with post traumatic syndrome of the right ankle and a soft tissue mass of unknown etiology. The x-ray report also showed the right ankle to be within normal limits.

In a March 1993 VA examination, the Veteran reported that his ankle stayed swollen, with constant discomfort and pain. He also reported though he is able to ambulate he favored his right ankle. 

The March 1993 VA examiner found a slight definitive limp favoring the right leg objectively. Similar to the July 1992 VA examiner, the March 1993 VA examiner  noted that the ankle was not swollen, but appeared to have a non-tender soft tissue mass the size of a lemon surrounding the Achilles tendon that felt like a soft lipoma or a large synovial ganglion. The examiner noted range of motion of dorsiflexion of 10 degrees and plantar flexion of 20 degrees. The examiner diagnosed him with status osteochondritis dissecans of the right talus.

In a September 2003 VA examination, the Veteran complained of constant sharp pains, swelling, popping and intermittent giving way. The Veteran was in vocational rehabilitation to be a motorcycle mechanic. The VA examiner found a mild antalgic gait of the right lower extremity, but that the Veteran ambulated without aid. The examiner reported 1+ ankle effusion, 0 degrees dorsiflexion and 12 degrees plantar flexion and pain to palpation over the anteromedial portion of the ankle. The examiner found the Veteran to have osteochondritis dissecans medial talar dome with early posttraumatic osteoarthritis, swelling and loss of range of motion. The examiner further noted that the ankle would give the Veteran difficulty standing for protracted periods of time and long distance walking. 

In January 2007, a VA examiner noted that the Veteran was treated for his osteochondritis dissecans of his talar dome, with associated posttraumatic osteoarthritis, with anti-inflammatory agents with minimal relief of symptoms. The Veteran complained of loss of range of motion, pain and swelling that was worse for protracted periods of time and walking long distances. The Veteran denied any significant flare-ups or incapacitating right ankle pain in the last year that precluded ambulation.

The January 2007 VA examiner found a mild antalgic gait of the right lower extremity, but that the Veteran ambulated without assistive device. The examiner reported 1+ ankle effusion, with 0 degrees dorsiflexion and 0-12 degrees plantar flexion with associated pain, and pain to palpation over the anteromedial portion of the ankle. The examiner found the Veteran to have osteochondritis dissecans medial talar dome with early posttraumatic osteoarthritis, chronic synovitis and loss of range of motion. The examiner also noted that following use on a treadmill, the Veteran's mild antalgic gait increased to a moderate antalgic gait, but that the right ankle did not demonstrate any further swelling or loss of range of motion.

The Veteran received another VA examination in August 2008, which included a claims file review. The examiner noted that the Veteran was treated with medication, bracing and activity limitation. The Veteran also reported intermittent, but frequent, use of an ankle brace for walking, being unable to stand more than a few minutes and being unable to walk more than 25 yards. The Veteran also reported ankle symptoms including deformity, giving way, instability, pain, stiffness, weakness and constant effusion. The Veteran denied dislocation, subluxation and locking episodes. The Veteran also reported that he needed to stay off his ankle and had moderate to severe functional limits.

The August 2008 VA examiner found an antalgic gait with no abnormal weight bearing. The examiner further noted that on repetitive testing range of motion values were unchanged from baseline values and that no pain, fatigue, weakness or incoordination was noted. The examiner found dorsiflexion at worst to be 0 to 12 degrees, with pain beginning at 10 degrees. The examiner also found plantar flexion at worst to be from 0 to 35 degrees. The examiner determined that there was no loss of a bone or part of a bone, no inflammatory arthritis and no joint ankylosis. 

The August 2008 VA examiner noted effusion, tenderness, painful movement, abnormal motion and mild instability.  The VA examiner diagnosed the Veteran with osteochondritis dissecans medial talar dome with chronic synovitis. The examiner found a significant effect on the Veteran's occupation with decreased mobility problems with lifting and carrying, and that he was unable to be on his feet. The examiner further noted severe effects on chores, shopping, exercise, recreation and traveling. The ankle disability prevented his ability to take part in sports and had moderate impact on bathing and dressing. 

The Veteran also received a final VA examination in October 2009. The examiner noted that the Veteran received medication. The Veteran reported chronic pain at a level of 6/10, which flares to 8/10 on walking 100 yards or climbing ladders or stairs. The Veteran received medication for the pain. The Veteran also reported stiffness and weakness of the right ankle, but not locking. He further claimed instability, giving way and occasional heat and redness. 

The October 2009 VA examiner noted bilateral soft tissue swelling, with more to the right than left, due to a non-service-connected venous stasis disease and not a intra-articular or ligamentous disease. The examiner noted tenderness to palpation of the dorsolateral left ankle and general tenderness to palpation of the dorsal left ankle.  The examiner found dorsiflexion limited at most from 0 to 10 degrees, with pain and stiffness at sharp endpoint. The examiner also found plantar flexion at worst from 0 to 20 degree, with pain and stiffness at endpoint. The examiner noted that the Veteran was unable to stand on his toes for repetitions of ankle range of motion due to pain, had increased pain and weakness after walking 75 yards and that at the examination his strength was 3/5. The examiner could not state what strength or range of motion would occur after repetitive motion without resorting to speculation.

The October 2009 VA examiner diagnosed the Veteran with osteochondritis dissecans causing degenerative joint disease of the right ankle caused by military service. The examiner also diagnosed a left ankle strain, at least as likely as not, caused by the service-connected right ankle condition. 

VA outpatient treatment records generally indicate complaints of, or treatment for, his right ankle. For example, in an April 2006 VA medical record, the Veteran complained of arthritis pain due to trauma. The examiner noted that the Veteran had also been hit by a semi on a motorcycle. The VA medical provider found decreased range of motion with inversion dorsalis pedis and prescribed the Veteran pain medication. In a July 2008 VA orthopedic consult note, the examiner noted complaints of chronic right ankle pain and found effusion, decreased range of motion, moderate pain of the anterior medial tibial talo joint and a mild antalgic gait. The examiner prescribed a right ankle brace and a strengthening program. 

The Veteran's right ankle disability has been rated under Diagnostic Code 5271, with a 10 percent disability rating prior to June 16, 2003, and a 20 percent disability rating from that time. Under Diagnostic Code 5271, for limitation of motion of the ankle, a 10 percent rating is warranted for moderate limitation of motion and a 20 percent rating for marked limitation of motion. 38 C.F.R. § 4.71a. 

The Board finds that a 20 percent disability rating is warranted for the period prior to June 16, 2003. The record demonstrates that the Veteran's right ankle disability had symptoms consistent with marked limitation of motion during that time period.  The Board notes that the normal range motion of the ankle, for VA compensation purposes, is from zero degree ankle dorsiflexion to 20 degrees ankle dorsiflexion and from zero degrees ankle plantar flexion to 45 degrees ankle plantar flexion. 38 C.F.R. § 4.71a, Plate II. 

In considering the normal ranges of motion as delineated in Plate II, despite some moderate findings of limitation of motion noted by the July 1992 VA examiner, the other VA examiners prior to June 16, 2003 and the period shortly after that time documented a greater limitation of dorsiflexion and plantar flexion. Findings included dorsiflexion limited to 10 degrees in July 1992 and March 1993 and to 0 degrees in September 2003. Plantar flexion was limited to 12 degrees in September 2003 and to 20 degrees prior to that time. 

When taken in conjunction with the other evidence of record, the Board finds that there may have been additional limitation due to pain and repetition that was not documented. In the October 1989 medical board, the examiner found the Veteran to have right ankle swelling, effusion, tenderness with limited range of motion and crepitus with ankle motion. Additionally, the February 1990 VA examiner also noted that external rotation of the right ankle elicited pain. All the subsequent VA examinations also noted complaints of pain.  The appellant has also put forth credible complaints of pain on use of the joint. 

With regard to such complaints of pain, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995). Given that the Veteran appears to have moderate to marked limited motion of the ankle with effusion, swelling and pain, the Board finds that the overall disability picture more closely approximates a marked ankle disability and warrants a 20 percent rating, prior to June 16, 2003. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995). The 20 percent rating is the highest disability rating possible under Diagnostic Code 5271. 

The only other applicable diagnostic code that could provide for a disability rating in excess of 20 percent, either prior to June 16, 2003 or from that time period is Diagnostic Code 5271 for ankle ankylosis. The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003). See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) defining ankylosis as fixation of a joint in a particular position. Given the ranges of motion found by the various examiners, the Board finds that that the Veteran does not have ankylosis. Additionally, the August 2008 VA examiner specifically found no right ankle ankylosis.

The Veteran has also raised a claim for a separate disability rating for his diagnosed arthritis. The Veteran appears to be making a claim for a separate rating under Diagnostic Code 5003. According to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. When the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. Id. 

Diagnostic Code 5003, the applicable code for degenerative arthritis, refers to the limitation of motion diagnostic codes for the specific joint or joints involved. In the present case, degenerative arthritis of the right ankle would therefore be evaluated for limited motion of the ankle (Diagnostic Code 5271). It is only when there is a noncompensable rating based upon limitation of motion that an evaluation based upon x-ray evidence may be warranted under Diagnostic Code 5003. However, the Veteran is already in receipt of an evaluation under Diagnostic Code 5271 for limited motion of the ankle. As such, an additional, separate rating for arthritis exhibiting the same symptoms would violate the provisions of 38 C.F.R. § 4.14, which prohibits such pyramiding. 

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

Here, the rating criteria are not inadequate. Higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria. The Board also finds that no exceptional or unusual factors are in evidence. The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.

The Board thus finds that a disability rating of 20 percent, and no higher, is warranted prior to June 16, 2003. However, a disability rating in excess of 20 percent is not warranted either before or after June 16, 2003. 


ORDER

Prior to June 16, 2003, an initial rating evaluation of 20 percent, and no higher, for a right ankle disability is granted, subject to the laws and regulations governing the award of monetary benefits.

From June 16, 2003, a disability rating in excess of 20 percent for the right ankle disability is not warranted.


____________________________________________
DEBORAH W. SINGLETON   
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


